CARSON, J.
This case involves attorney fees for the appellate representation of a criminal defendant by the Public Defender Services of Lane County, Inc. (PDSLC), pursuant to a district court appointment as appellate counsel. Defendant petitions for review of a denial of attorney fees by the Court of Appeals.
The particulars of this case are in all material respects identical to those in the cause of defendant Graczyk, in cases A27262 and A27263, discussed in State v. Garcias, 298 Or 152, 690 P2d 497 (1984). For the reasons stated in that opinion, we hold that compensation for legal services provided at the Court of Appeals by PDSLC in behalf of the instant defendant must be allowed.
The decision denying attorney fees is reversed. The case is remanded to the Court of Appeals.